Citation Nr: 0415025	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-06 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for hiatal hernia, 
with mild duodenitis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals, 
left foot injury, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable evaluation for residuals of 
fracture, first metatarsal, right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
December 1979, and from September 1986 to August 1991.  This 
appeal arises from September 2002 and subsequent rating 
decisions of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The service-connected hiatal hernia with mild duodenitis 
is currently manifested by objective evidence of 
gastroesophageal reflux, with complaints of epigastric 
distress and pyrosis at times,  chest pain, pyrosis and 
intermittent dysphagia, but no showing of vomiting, 
hematemesis, material weight loss, melena, dysphagia, 
regurgitation, substernal or arm or shoulder pain, or 
considerable impairment of health.

3.  The veteran's service connected residuals of left foot 
injury are manifested by burning and cramping of the left 
foot that does not represent more than a moderate level of 
disability; the veteran is able to ambulate without 
difficulty, and has full range of motion in all joints; while 
the most recent examiner noted some possible nerve damage due 
to the service connected crush injury of the left foot, there 
is no evidence that this is manifested by more than mild 
incomplete paralysis, as there is no objective evidence of 
nerve pathology, and normal sensation to light touch was 
noted over the left foot.

4.  The veteran's service connected residuals of fracture, 
first metatarsal, right foot, is currently objectively 
asymptomatic, with complaints of pain; this does not result 
in a moderate level of disability, and there has been no 
showing of moderate malunion or nonunion of the tarsal or 
metatarsal bones.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of in excess of 10 percent 
for hiatal hernia with mild duodenitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of left foot injury have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 4.7, 4.31, 
Codes 5284, 8524 (2003).

3.  The criteria for a compensable evaluation for residuals 
of fracture, first metatarsal, right foot, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 4.7, 
4.31, Codes 5283, 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Court also held that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The veteran was notified in the February 2003 statement of 
the case (SOC) and the November 2003 supplemental statement 
of the case (SSOC) of the evidence necessary for entitlement 
to increased ratings.  The Board concludes that the 
discussions in the SOC and the SSOC adequately informed the 
appellant of the evidence needed to substantiate her claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO 
sent the appellant letters dated in June 2002 and July 2002 
that informed her of the VCAA and requested additional 
evidence.  These letters notified the veteran of the type of 
evidence necessary to substantiate the claims.  They informed 
her that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  The veteran has been provided with 
multiple VA examinations to ascertain the current extent of 
her service connected hiatal hernia and bilateral foot 
disabilities, and VA medical records have been obtained.  
There is no indication in the record that relevant evidence 
has not been obtained; the veteran has submitted additional 
argument, but has not identified any additional evidence to 
be obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Although the veteran has been advised to send any additional 
information or evidence, the above-referenced letters did not 
specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

In this case, VCAA notice was provided to the veteran prior 
to the initial AOJ adjudication denying the claim, and thus, 
the timing of the notice complies with the express 
requirements of Pelegrini.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The Board notes that the veteran submitted additional 
evidence to the Board in February 2004, and that this 
evidence was not accompanied by a waiver of RO consideration.  
However, after reviewing this evidence, the Board has 
determined that it is not probative as to the issues on 
appeal and thus remand of the case for the RO's consideration 
of that evidence is not required.  Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 327 F.3d 
at 1346-47; 38 C.F.R. § 20.1304 (2003).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2003).  In every instance where the requirements for a 
compensable evaluation are not met, a noncompensable 
evaluation will be assigned.  38 C.F.R Part 4, § 4.31 (2003).  
Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.40, 4.59 
(2003). See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Hiatal Hernia

Service connection for hiatal hernia with duodenitis was 
granted in March 1992, and a noncompensable evaluation was 
assigned from August 1991.  The veteran filed her claim for 
an increased rating in June 2002.  A November 2003 rating 
decision in creased the evaluation to 10 percent from the 
date of the claim.  The veteran continues to contend that she 
is entitled to a higher evaluation.

The highest rating provided by the VA Schedule for Rating 
Disabilities for a hiatal hernia is 60 percent, and that 
rating contemplates a level of impairment which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
current 10 percent rating is appropriate where the evidence 
shows two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2003).

A VA examination was conducted in July 2002.  The veteran 
reported that she had been on Ranitidine since the 1980's, 
and that her gastroesophageal reflux disease was adequately 
controlled.  She reported occasional pain after eating, worse 
when she lied down at night.  She continued to smoke and to 
drink caffeinated beverages.  The veteran denied nausea, 
vomiting, diarrhea or constipation.  On examination, the 
abdomen was soft, nontender, and nondistended.  There was no 
hepatosplenomegaly, and no evidence of epigastric tenderness.  
The impression was gastritis with element of gastroesophageal 
reflux disease; hiatal hernia by the veteran's report.

An upper gastrointestinal series conducted in July 2002 
confirmed a sliding hiatal hernia with severe 
gastroesophageal reflux disease.  In August 2002, Ranitidine 
was noted help her symptoms.  The veteran was noted to bloat 
and have some lower abdominal cramping at times.  

A June 2003 treatment report noted that the veteran had 
recently been feeling the sensation more frequently of food 
getting "caught in her esophagus."  She reported 
fluctuating diarrhea and constipation.

The veteran's weight was noted as 174 pounds in January 2003, 
and 168 pounds in June 2003.

The medical evidence of record indicates that the veteran's 
service connected hiatal hernia with reflux is manifested by 
objective evidence of hiatal hernia and gastroesophageal 
reflux, with complaints of epigastric distress and pyrosis at 
times.  Based upon these findings, the Board finds that the 
veteran is properly evaluated at the 10 percent evaluation 
for hiatal hernia, since she has two or more of the symptoms 
for the 30 percent evaluation, but of less severity.  There 
is no basis for a 30 percent evaluation since the evidence 
does not demonstrate a considerable impairment of health due 
to persistently recurrent epigastric distress, with dysphagia 
and regurgitation, accompanied by substernal or arm or 
shoulder pain.  There is also no showing of vomiting, 
hematemesis, material weight loss, or melena which would 
support a 60 percent evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2003).  Since the weight of the 
evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
C.F.R. § 3.102 (2003).

Feet

The veteran's right and left foot disabilities are currently 
evaluated under Code 5284.  A 10 percent evaluation 
contemplates a moderate level of disability.  A 20 percent 
evaluation requires a moderately severe disability, and a 30 
percent evaluation requires a severe level of disability.  38 
C.F.R. Part 4, Diagnostic Code 5284 (2003).  

On a June 2002 VA podiatry clinic evaluation, the veteran 
reported a history of bunion deformity and burning and 
tingling pain on top of her left and right foot, and pain in 
the plantar arch area of each foot.  On examination, there 
was some tingling sensation and decrease in neurological 
sensation in both feet.  There was hallus abductus valgus 
deformity of the right and left first metatarsal phalangeal 
joints.  She had neuritis and neuralgia on the dorsal aspect 
of the right and left foot.  

A VA examination of the veteran's feet was conducted in 
August 2002.  The veteran reported bilateral bunions, and 
bilateral burning and tingling on the folds and tops of her 
feet.  She stated that her feet would be throbbing and 
painful after being on them all day.  On examination, she had 
bilateral flat feet.  Pedal pulses were intact.  There were 
bunions on both feet, but no erythema over the bunions.  The 
skin was soft and warm.  There was normal sensation to light 
touch over both feet.  Full range of motion in all joints was 
present, and no crepitus was appreciated.  X-rays showed mild 
flattening of both feet, moderate sized plantar spurs of the 
calcanei bilaterally, plantar sesamoid bones at the distal 
first and fifth metatarsals, and mild bunion deformities with 
gross mild osteoarthritis, particularly in the great toes.  

A VA examination was conducted in July 2003.  The veteran 
reported problems with burning and cramping in her feet.  She 
was able to ambulate without any difficulties in this 
situation but it caused her much pain and discomfort.  On 
examination, there was normal dorsalis pedis 2+ pulse, and 
posterior tibial 2+ pulse.  She was slightly tender on 
palpation of her metatarsals.  There was full range of motion 
of the ankles.  The examiner stated that the symptoms of 
burning and cramping of the left foot were consistent with a 
soft tissue crush injury and some possible nerve damage.  The 
burning on the top of the right foot was not consistent with 
a metatarsal fracture.  The veteran was noted to ambulate 
without difficulty and to use Motrin for pain control.  

Left Foot

The service medical records show that in September 1990 the 
veteran's left foot was run over by a slow-moving vehicle.  
Service connection for residuals, left foot injury, was 
granted in August 1991, and a noncompensable evaluation was 
assigned from August 1991.  The veteran filed her claim for 
an increased rating in July 2002.  A November 2003 rating 
decision in creased the evaluation to 10 percent from the 
date of the claim.  The veteran continues to contend that she 
is entitled to a higher evaluation.

The medical record demonstrates that the veteran has some 
burning and cramping of the left foot that has been 
attributed to her service connected injury.  The evidence 
does not demonstrate that the left foot disability exceeds 
the moderate level contemplated by the current 10 percent 
evaluation under Code 5284; the veteran is able to ambulate 
without difficulty, and she had full range of motion in all 
joints.

In the alternative, the veteran's left foot disability may be 
rated under Diagnostic Code 8524 as internal popliteal nerve 
(tibia), which assigns a 10 percent rating for mild 
incomplete paralysis, a 20 percent rating for moderate 
incomplete paralysis, and a 30 percent rating for severe 
incomplete paralysis.  For a 40 percent rating, the maximum 
allowed under this diagnostic code, the criteria require 
complete paralysis of the internal popliteal nerve with 
plantar flexion lost, frank adduction of foot impossible, 
flexion and separation of toes abolished; no muscle in sole 
can move; in lesions of the nerve high in popliteal fossa, 
plantar flexion of foot is lost.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8524 (2003).

Here, while the most recent examiner noted some possible 
nerve damage due to the service connected crush injury of the 
left foot, there is no evidence that this is manifested by 
more than mild incomplete paralysis; there is no objective 
evidence of nerve pathology, and normal sensation to light 
touch was noted over the left foot.

Accordingly, the Board finds that the veteran is not entitled 
to an evaluation in excess of 10 percent for her service 
connected residuals of left foot injury.  Since the weight of 
the evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
C.F.R. § 3.102 (2003).

Right Foot

The service medical records show that in August 1978 the 
veteran tripped while running and sustained a nondisplaced 
fractured to the first distal metatarsal of the right foot.  
Service connection for residuals, fracture, first metatarsal, 
right foot, was granted in August 1991, and a noncompensable 
evaluation was assigned from August 1991.  That rating has 
been continued in subsequent rating actions.  The veteran 
contends that she is entitled to a compensable evaluation. 

The veteran's right first metatarsal disability is 
essentially objectively asymptomatic.  The veteran's 
complaints of pain and burning of the foot have been 
medically attributed to the nonservice-connected foot 
pathology, which include bunions, plantar spurs, and 
arthritis.  There are no objective findings associated with 
the service connected metatarsal fracture that would rise to 
the level of a moderate foot disability.  Importantly, the 
examiners have not found any functional loss attributable to 
the service connected fracture residuals.  Accordingly, the 
Board has determined that the veteran is not entitled to a 
compensable evaluation under Code 5284.  38 C.F.R. Part 4, 
including § 4.7, Diagnostic Code 5284 (2003).  

The veteran is also not entitled to a higher rating under 
Code 5283 as there is no showing of moderate malunion or 
nonunion of the tarsal or metatarsal bones attributable to 
the service connected disability.  38 C.F.R. Part 4, 
Diagnostic Code 5283 (2003).

Accordingly, the Board finds that the veteran is not entitled 
to a compensable  evaluation for her service connected 
residuals of fracture, right first metatarsal.  Since the 
weight of the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 C.F.R. § 3.102 (2003).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



